IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ZACHARY NEIDERT,                             : No. 486 MAL 2016
                                             :
                    Petitioner               : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
                                             :
             v.                              :
                                             :
                                             :
ALBERT CHARLIE, III,                         :
                                             :
                    Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 13th day of December, 2016, the Petition for Allowance of

Appeal is DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.